Exhibit 10.2

Chiasma, Inc.

140 Kendrick Street

Building C East

Needham, MA 02494

April 8, 2020

Anand Varadan

Re: Executive Employment Letter

Dear Anand:

This letter agreement (the “Agreement”) confirms the terms and conditions of
your employment with Chiasma, Inc. (the “Company”) effective on April 22, 2020
or a later date mutually agreed (the “Start Date”).

1. Position. As of the Start Date you will serve as the Company’s Executive Vice
President, Chief Commercial Officer (the “CCO”) and report to the Company’s
Chief Executive Officer. This is a full-time exempt position. It is understood
and agreed that, while you render services to the Company, you will not engage
in any other employment, consulting or other business activities (whether
full-time or part-time), unless you first obtain the Company’s approval. You
also may engage in religious, charitable, non-profit board and other community
activities so long as such activities do not interfere or conflict with your
obligations to the Company. You will be entitled to indemnification for actions
taken or omitted to be taken on behalf of the Company in your capacity as an
officer and director as provided in the Indemnification Agreement made as of
April 8, 2020 (the “Indemnification Agreement”). Upon the ending of your
employment, you shall immediately resign from any other position(s) to which you
were elected or appointed in connection with your position as CCO or Executive
Vice President.

2. Salary and Hiring Bonus. Your base salary rate will be $420,000 per year,
prorated for 2020 based on the Start Date, payable in accordance with the
Company’s standard payroll schedule and subject to applicable deductions and
withholdings. Your base salary will be subject to periodic (and no less than
annual if practicable) review and adjustment at the Company’s discretion. The
Company will pay you a Hiring Bonus of $20,000 less applicable payroll
deductions and all required withholdings within thirty (30) days of your Start
Date. In the event that you voluntarily terminate your employment or are
terminated by the Company for Cause (as defined below), in either event within
the first twelve (12) months after the Start Date, you will be required to repay
the Hiring Bonus to the Company in full within thirty (30) days after the Date
of Termination (as defined below).

3. Annual Bonus. You will be eligible to receive an annual performance bonus.
The Company will target the bonus at 40% of your annual salary for the
applicable bonus year (the “Bonus Target”). The actual bonus amount and
percentage are discretionary and will be subject to the Board’s assessment of
your performance, as well as business conditions at the Company. The bonus also
will be subject to your employment for the full period covered by the bonus,
approval by and adjustment at the discretion of the Board, and the terms of any
applicable bonus plan issued by the Board. The Chief Executive Officer will
review your job performance on an annual basis and will discuss with you the
criteria which the Board will use to assess your performance for bonus purposes.
The Board may also make adjustments in the targeted amount of your annual
performance bonus. Any bonus for the 2020 year will be prorated based on the
Start Date. The Company will pay any earned bonus at the time that bonuses are
paid to other senior executives, which in any event will be paid in the calendar
year following the year in which any such bonus is earned.

 

1



--------------------------------------------------------------------------------

4. Business Travel/Expenses. The Company will reimburse you for travel and other
business expenses consistent with the terms and conditions of the Company’s
expense reimbursement policies.

5. Benefits/Vacation. You will be eligible to participate in the employee
benefits and insurance programs generally made available to the Company’s
full-time employees, as well as all benefit programs available to the senior
executive employees of the Company, subject in each case to the terms and
conditions of the Company’s benefit plans and programs. You will be eligible for
up to 4 (four) weeks of vacation per year, which shall accrue on a prorated
basis. Other provisions of the Company’s vacation policy are set forth in the
policy itself.

6. Stock Options.

a. Your three existing options to purchase up to an aggregate 162,202 shares of
the Company’s common stock (the “Existing Options”) granted to you in accordance
with the Consulting Services Agreement between the Company and Ignition
Insights, LLC, dated February 23, 2018, as amended, shall, to the extent
unvested, continue to vest so long as you remained employed by the Company,
pursuant and subject to the Company’s 2015 Stock Incentive Plan (the “Plan”) and
the applicable stock option agreements governing the Existing Options (along
with the Plan the “Existing Options Documents”).

b. In addition to the Existing Options, you will be eligible to participate in
the Company’s stock option program, subject to approval by the Board. We will
recommend to the Board that you be granted an option as soon as practicable on
or following the Start Date (the actual grant date, the “Grant Date”) for the
purchase of 425,000 shares of common stock of the Company, at an exercise price
per share equal to the stock’s fair market value on the date of the grant (the
“Option”). The Option will vest over four (4) years with 25% of the shares
vesting on the first anniversary of the Start Date and the remaining 75% of the
shares vesting in equal monthly installments for the following thirty-six
(36) months, subject to your continuing engagement with the Company on each such
vesting date. The stock option will be granted pursuant to the inducement grant
exception under NASDAQ Rule 5635(c)(4) (and not pursuant to the Plan or any
other equity incentive plan of the Company) as an inducement that is material to
your entering into employment with the Company. The stock option grant shall
also be subject to such other terms and conditions of any associated stock
option agreement required to be entered into by you and the Company (along with
the Existing Options Documents, the “Equity Documents”). Subject to approval by
the Board, you may from time to time be granted additional equity-based
compensation awards in respect of shares of common stock of the Company,
pursuant to the Plan or any subsequently adopted incentive compensation plan.

7. At-Will Employment. Your employment is “at will,” meaning you or the Company
may terminate it at any time for any or no reason.

8. Termination Benefits.

a. In the event of the termination of your employment for any reason, the
Company shall pay you your base salary through your last day of employment (the
“Date of Termination”), for any accrued but unused vacation and the amount of
any documented expenses properly incurred by you on behalf of the Company prior
to any such termination and not yet reimbursed, and any other wages required to
be paid by applicable law (the “Accrued Obligations”).

b. “Cause” means: (i) conduct by you in connection with your service to the
Company that is fraudulent, unlawful or grossly negligent; (ii) your material
breach of your material responsibilities to the Company or your willful failure
to comply with lawful directives of the Board or written policies of the

 

2



--------------------------------------------------------------------------------

Company; (iii) breach by you of your representations, warranties, covenants
and/or obligations under this Agreement (including the Restrictive Covenant
Agreement as defined in Section 10); (iv) material misconduct by you which
seriously discredits or damages the Company or any of its affiliates; and/or
(v) repeated nonperformance (except where due to Disability, as defined in
Section 9 below) of your duties or responsibilities to the Company as determined
in good faith by the Company after written notice to you and a reasonable
opportunity to cure that shall not exceed thirty (30) days.

c. A “Change in Control” means the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Company’s voting securities immediately prior
to such transaction beneficially own, directly or indirectly, more than 50%
(determined on an as-converted basis) of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction). Notwithstanding the foregoing, where
required to avoid extra taxation under Section 409A of the Internal Revenue
Code, a Change in Control must also satisfy the requirements of Treas.
Reg. Section 1.409A-3(a)(5).

d. “Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a material diminution in your responsibilities, authority or duties; (ii) a
material diminution in your base salary except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; or (iii) change
of more than 60 miles in the geographic location at which you provide services
to the Company, excluding any change in geographic location approved by you
(each a “Good Reason Condition”). Notwithstanding the foregoing, a suspension of
your responsibilities, authority and/or duties for the Company during any
portion of a bona fide internal investigation or an investigation by regulatory
or law enforcement authorities shall not be a Good Reason Condition. Good Reason
Process shall mean that (i) you reasonably determine in good faith that a Good
Reason Condition has occurred; (ii) you notify the Company in writing of the
occurrence of the Good Reason Condition within 30 days of the occurrence of such
condition; (iii) you cooperate in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the Good Reason Condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) you terminate employment within 30
days after the end of the Cure Period. If the Company cures the Good Reason
Condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

e. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case within 12 months after
the occurrence of the first event constituting a Change in Control (a “Change in
Control Termination”) and provided you (i) enter into, do not revoke and comply
with the terms of a Release of Claims in the form attached to this Agreement
as Exhibit A, which includes a general release of claims against the Company and
related persons and entities (the “Release”) within the time period required
therein but in no event later than 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company and any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination Benefits”: (a) continuation of your then current base salary for
the twelve (12) month period that immediately follows the Date of Termination;
(b) payment of the amount of bonus equal to your Bonus Target for the year in
which the Change in Control occurs; (c) payment of your accrued bonus (if any)
with respect to the calendar year in which the Date of Termination occurs,
subject to the Board’s assessment of applicable bonus criteria and prorated from
the beginning of such year to the Date of Termination ((a) and (b) and (c), the
“Severance Payments”); (d) all of the unvested shares subject to the

 

3



--------------------------------------------------------------------------------

Option and all other equity awards granted to you pursuant to the Plan shall
immediately vest and become exercisable as of the later of (i) the Date of
Termination and (ii) the effective date of the Release; and (e) if elected,
continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the
cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the Date of Termination until
the earlier of (i) the date that is twelve (12) months after the Date of
Termination; and (ii) the date you become eligible for health benefits through
another employer or otherwise become ineligible for COBRA. This Section 8(e)
shall terminate and be of no further force or effect beginning 12 months after
the occurrence of a Change in Control.

f. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case other than a Change in
Control Termination, and in either case provided you (i) enter into, do not
revoke and comply with the terms of the Release within the time period required
therein but in no event later than 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company and any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination Benefits”: (a) continuation of your then current base salary for
the twelve (12) month period that immediately follows the Date of Termination
(the “Severance Payments”); and (b) if elected, continuation of group health
plan benefits to the extent authorized by and consistent with 29 U.S.C.
§ 1161 et seq. (commonly known as “COBRA”), with the cost of the regular premium
for such benefits shared in the same relative proportion by the Company and you
as in effect on the Date of Termination until the earlier of (i) the date that
is twelve (12) months after the Date of Termination; and (ii) the date you
become eligible for health benefits through another employer or otherwise become
ineligible for COBRA.

g. The Severance Payments shall commence within 60 days after the Date of
Termination and shall be made on the Company’s regular payroll dates; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Payments shall begin to be paid in the
second calendar year. In the event you miss a regular payroll period between the
Date of Termination and first Severance Payment date, the first Severance
Payment shall include a “catch up” payment. Solely for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, each Severance Payment is
considered a separate payment. Notwithstanding anything herein to the contrary,
any Severance Payments that you receive or to which you are entitled in any
calendar year shall be reduced by the amount of Garden Leave Pay (as defined in
the Restrictive Covenant Agreement) you receive in the same such calendar year
under the Restrictive Covenant Agreement.

9. Termination of Employment as a Result of Death, Disability, Your Resignation
without Good Reason or a Termination by the Company for Cause. In the event your
employment is terminated as a result of your (a) death, (b) Disability,
(c) resignation without Good Reason, (d) termination for Cause by the Company,
or (e) any other termination of your employment that is not defined in
Section 8(e) or Section 8(f) of this Agreement, you will be entitled to the
Accrued Obligations but you will not be entitled to Termination Benefits.
“Disability” means (i) a disability as defined by the group long-term disability
insurance policy maintained by the Company for the benefit of its employees or
(ii) in the absence of such a policy, your mental or physical illness resulting
in you being unable to perform (with or without reasonable accommodation in
accordance with the Americans with Disabilities Act) the duties of your position
pursuant to this Agreement for a period of a minimum of ninety (90) consecutive
days.

10. Confidential Information and Restricted Activities. By signing this
Agreement, you represent that you have carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed on you
pursuant to the Employee Confidentiality, Assignment and Noncompetition

 

4



--------------------------------------------------------------------------------

Agreement (the “Restrictive Covenant Agreement”) attached as Exhibit B, the
terms of which are incorporated by reference herein. You acknowledge and agree
that the Restrictive Covenant Agreement was provided to you with this Agreement
and at least 10 business days prior to the Start Date. You agree without
reservation that the restraints in the Restrictive Covenant Agreement are
necessary for the reasonable and proper protection of the Company and its
affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, if you were to breach any of the covenants contained in this Agreement or
the Restrictive Covenant Agreement, in addition to the Company’s other legal and
equitable remedies, the Company may suspend or cease any Termination Benefits to
which you might otherwise be entitled. Any such suspension or termination of the
Termination Benefits by the Company in the event of a breach by you shall not
affect your ongoing obligations to the Company, including under the Restrictive
Covenant Agreement.

11. Taxes; Section 409A; Section 280G; Section 4099.

a. All forms of compensation referred to in this Agreement (which includes the
Restrictive Covenant Agreement) are subject to reduction to reflect applicable
withholding and payroll taxes and other deductions required by law. You hereby
acknowledge that the Company does not have a duty to design its compensation
policies in a manner that minimizes your tax liabilities, and you will not make
any claim against the Company or its board of directors related to tax
liabilities arising from your compensation.

b. Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by you during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h). The Company and you intend that this
Agreement will be administered in accordance with Section 409A of the Code. To
the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code. The
Company makes no representation or warranty and shall have no liability to you
or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

 

5



--------------------------------------------------------------------------------

c. Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
your benefit, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Code and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which you become subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in you receiving a higher After Tax Amount (as defined below) than
you would receive if the Aggregate Payments were not subject to such reduction.
In such event, the Aggregate Payments shall be reduced in the following order,
in each case, in reverse chronological order beginning with the Aggregate
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (1) cash payments not
subject to Section 409A of the Code; (2) cash payments subject to Section 409A
of the Code; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits; provided that in the case of all the foregoing Aggregate Payments
all amounts or payments that are not subject to calculation under Treas.
Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(i) For purposes of this Section 11(c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on you as a result of your receipt of the Aggregate
Payments. For purposes of determining the After Tax Amount, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(ii) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 11(c) shall be made, at the Company’s expense, by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and you within 15 business days of the Date of Termination, if applicable, or at
such earlier time as is reasonably requested by the Company or you. Any
determination by the Accounting Firm shall be binding upon the Company and you.

12. Interpretation, Amendment and Enforcement. This Agreement, the Restrictive
Covenant Agreement, the Indemnification Agreement and the Equity Documents
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. The terms of this Agreement and the resolution of
any disputes as to the meaning, effect, performance or validity of this
Agreement or arising out of, related to, or in any way connected with this
Agreement, your employment with the Company or any other relationship between
you and the Company (the “Disputes”) will be governed by Massachusetts law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in the Commonwealth of Massachusetts in connection with any Dispute or
any claim related to any Dispute.

13. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenant Agreement) without your consent to any affiliate at any
time, or to any person or entity with whom the Company shall hereafter effect a
reorganization, consolidate with, or merge into or to whom it transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon you and the Company, and each of your and its
respective successors, executors, administrators, heirs and permitted assigns.

 

6



--------------------------------------------------------------------------------

14. Miscellaneous. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and a Board
member of the Company. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument, and each of which may be delivered by
facsimile transmission or in Portable Document Format (PDF) by email.

15. Obligations to Former Employers. You agree that you shall not disclose any
confidential information of any prior employer at any time and will otherwise
fully comply with your contractual and other legal obligations to any prior
employer. By signing this Agreement, you represent to the Company that you have
no contractual commitments or other legal obligations that would or may prohibit
you from performing your duties for the Company.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Please acknowledge, by signing below, that you have accepted this Agreement.

 

Very truly yours, By:  

/s/ Raj Kannan

 

Raj Kannan

Chief Executive Officer

Chiasma, Inc.

I have read and accept this Agreement:

 

/s/ Anand Varadan

Anand Varadan

Dated: April 15, 2020

Enclosures: Exhibit A: Release

 

[Signature Page – Executive Employment Letter – A. Varadan]



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

This Release of Claims (the “Release”) is entered into by and between Anand
Varadan (the “Executive”) and Chiasma, Inc. (with all affiliates, the “Company”)
in connection with the Executive Employment Letter Agreement between the
Executive and the Company dated April 8, 2020 (the “Agreement”). Terms with
initial capitalization that are not otherwise defined in this Release have the
meanings set forth in the Agreement. The consideration for the Executive’s
agreement to this Release consists of the Termination Benefits, the receipt of
which is conditioned on the Executive’s timely execution and nonrevocation of
this Release pursuant to the Agreement.

1. Tender of Release. This Release is automatically tendered to the Executive
upon the date of the termination of the Executive’s employment if the Executive
is eligible for the Termination Benefits.

2. Release of Claims. Except as provided below, the Executive voluntarily
releases and forever discharges the Company, its affiliated and related
entities, its and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and fiduciaries of such plans, and the
current and former members, partners, directors, officers, shareholders,
employees, attorneys, accountants and agents of each of the foregoing in their
official and personal capacities (collectively referred to as the “Releasees”)
generally from all claims, demands, debts, damages and liabilities of every name
and nature, known or unknown (collectively, “Claims”) that, as of the date when
the Executive signs this Release, he has, ever had, now claims to have or ever
claimed to have had against any or all of the Releasees. This general release of
Claims includes, without implication of limitation, the release of all Claims:

 

  •  

relating to the Executive’s employment by and termination from employment with
the Company or any related entity;

 

  •  

of wrongful discharge or violation of public policy;

 

  •  

of breach of contract;

 

  •  

of discrimination or retaliation under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964;

 

  •  

under any other federal or state statute or constitution or local ordinance;

 

  •  

of defamation or other torts;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, whether under the Massachusetts Wage Act
or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

Notwithstanding anything to the contrary contained in this Release, Section 2 of
this Release does not include and will not preclude: (a) Executive’s rights or
claims under the Agreement to receive Termination Benefits and Accrued
Obligations; (b) claims for worker’s compensation benefits under applicable law;
(c) any claims arising solely after the execution of this Release; (d) any
claims or rights Executive may have to any vested benefits or vested rights
under any employee benefit, welfare,

 

1



--------------------------------------------------------------------------------

retirement and/or pension plans (the “Plans”), subject to the terms of the
Plans, including, but not limited to, the Company’s 2015 Stock Incentive Plan
and/or the Equity Documents, or any subsequently adopted incentive compensation
plan, and applicable equity Award agreements; (e) any rights and/or claims
Executive may have under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”); (f) claims for unemployment compensation benefits under state
law; (g) claims for reimbursement of business expenses approved by the Company
and incurred by the Executive prior to the Date of Termination; (h) rights, if
any, to defense and indemnification from the Company or its insurers for actions
taken by Executive in the course and scope of Executive’s employment with the
Company, including, but not limited to, any claims or rights under the
Indemnification Agreement; or (i) any rights and/or claims Executive may have as
a shareholder of the Company.

3. Ongoing Obligations of the Executive. The Executive hereby reaffirms that the
Restrictive Covenant Agreement remains in full effect, except that the Executive
hereby waives any right to Garden Leave (as defined in the Restrictive Covenant
Agreement) and agrees that Section 8(c) of the Restrictive Covenant Agreement is
hereby deleted in its entirety and replaced with the following text taken from
the original Section 8(c): “I shall not directly or indirectly, whether as
owner, partner, shareholder, director, manager, consultant, agent,
employee, co-venturer or otherwise, anywhere in the United States or in any
other country in which the Company does business, engage or otherwise
participate in any business that develops, manufactures or markets any products,
or performs any services, that are competitive with the products or services of
the Company, or products or services that the Company or its affiliates, has
under development or that are the subject of active planning at any time during
my employment.” The first sentence of Section 17 (“Waiver”) of the Restrictive
Covenant Agreement is hereby deleted. The Restrictive Covenant Agreement, as
amended herein, is incorporated herein by reference. The Restrictive Covenant
Agreement, and any other ongoing obligations the Executive has under the
Agreement, are the “Ongoing Obligations”, which Obligations are incorporated
herein by reference.

4. Nondisparagement. Executive agrees not to make any disparaging, critical or
otherwise detrimental statements to any person or entity concerning any Releasee
or the products or services of any Releasee. This nondisparagement obligation
shall not in any way affect the Executive’s obligation to testify truthfully in
any legal proceeding.

5. Protected Disclosures and Other Protected Actions. Nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including Executive’s ability to provide documents or other information, without
notice to the Company, nor does anything contained in this Agreement apply to,
restrict or prohibit truthful testimony in litigation, arbitration or other
legal proceeding. If Executive files any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on Executive’s behalf, or
if any other third party pursues any claim on Executive’s behalf, except for
Termination Benefits to which the Executive is otherwise entitled, Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action); provided that
nothing in this Agreement limits any right Executive may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.

6. No Assignment. The Executive represents that he has not assigned to any other
person or entity any Claims against any Releasee.

 

2



--------------------------------------------------------------------------------

7. Right to Consider and Revoke Release. The Executive acknowledges that he has
been given the opportunity to consider this Release for a period of at least 21
days (the “Consideration Period”)1. In the event the Executive executes this
Release before the end of the Consideration Period, he acknowledges that such
decision was entirely voluntary and that he had the opportunity to consider this
Release until the end of the Consideration Period. To accept this Release, the
Executive shall deliver a signed Release to the Company
within twenty-one (21) days after the Date of Termination. For a period of seven
(7) business days from the date when the Executive executes this Release (the
“Revocation Period”), he shall retain the right to revoke this Release by
written notice that is received by the undersigned Chiasma representative on or
before the last day of the Revocation Period. If it is not revoked pursuant to
the preceding sentence, this Release shall become effective and enforceable on
the date immediately following the last day of the Revocation Period (the
“Effective Date”).

8. Other Terms.

a. Legal Representation; Review of Release. The Executive acknowledges that he
has been advised by the Company to discuss all aspects of this Release with his
attorney, that he has carefully read and fully understands all of the provisions
of this Release and that he is voluntarily entering into this Release.

b. Binding Nature of Release. This Release shall be binding upon the Executive
and upon his heirs, administrators, representatives and executors.

c. Modification of Release; Waiver. This Release may be amended, only upon a
written agreement executed by the Executive and the Company.

d. Severability. In the event that at any future time it is determined by a
court of competent jurisdiction that any covenant, clause, provision or term of
this Release is illegal, invalid or unenforceable, the remaining provisions and
terms of this Release shall not be affected thereby and the illegal, invalid or
unenforceable term or provision shall be severed from the remainder of this
Release. In the event of such severance, the remaining covenants shall be
binding and enforceable; provided, however, and for the avoidance of doubt, in
no event shall the Company be required to provide Termination Benefits if all or
part of Section 2 of this Release is held to be invalid or unenforceable.

e. Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the Commonwealth of Massachusetts, and shall in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts, without giving effect to its conflict of laws provisions. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the parties.

f. Entire Agreement; Absence of Reliance. This Release constitutes the entire
agreement between the Executive and the Company and supersedes any previous
agreements or understandings between the Executive and the Company, except the
Equity Documents, the Ongoing Obligations and any other obligations specifically
preserved in this Release. The Executive acknowledges that he is not relying on
any promises or representations by the Company or the agents, representatives or
attorneys of any of the entities within the definition of Company regarding any
subject matter addressed in this Release.

IN WITNESS WHEREOF, the parties have executed this Release effective on the date
and year first above written.

 

 

1 

To be increased to 45 days in the event of a group termination under the Older
Workers’ Benefits Protection Act.

 

3



--------------------------------------------------------------------------------

CHIASMA, INC. By:  

 

 

[NAME]

[TITLE]

 

Date

 

Anand Varadan

 

Date  

 

4